Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 7-8, 10-15 and 21 is/a re rejected under 35 U.S.C. 103 as being unpatentable over Jutila et al. (U.5. Pub. 2012/0031939) in view of Go to et al. (U.S, Pub. 2015/0258928) and Breed US 2008/0046150.
Regarding claim 1, Jutila et al. discloses an illumination device installed on a roof part-included in a vehicle (Figs. 1-2) and configured to cover a vehicle interior space from above (200 in Fig. 2), wherein the illumination device includes a light source (340) unit and a light emitting unit, (Fig. 3, portion under 340), and wherein the light emitting unit configured to emit light by-light emitted from the light, source unit is provided along an outer peripheral edge of the roof part in a top view of the vehicle (Figs,1-2, 4-7), and the light emitting units along three of the peripheral edges of the roof part (combine Figs. 1 and 2). Jutila et al. fails to disclose an automatic driving mode and the road illumination as described in the claim.

Goto et al. discloses wherein the vehicle is capable of travelling in an automatic driving mode (paragraph 0034), and wherein the light emitting unit is configured to be turned on during the automatic driving mode (Figs. 3-6, paragraph 0034).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use the configuration of Goto et al. in the apparatus of Jutila et al. to detect and illuminate someone who is approaching (abstract of Goto et al.).
Breed teaches illuminating in a predetermined illuminance or higher towards a road surface of two or more lanes laterally away from a travelling lane of a host vehicle (see Figure 5 for light illuminated in this manner) while the host vehicle continues to travel in the traveling lane (car is shown in traveling lane; lights provided are part of a blindspot monitoring, car is moving: paragraphs 0393, 0669, 0706).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to combine the teachings and components of Breed in with the device of Julita to provide an improved illuminating device with safety features that can illuminate laterally away from the vehicle while in motion. One would have been 
Concerning claim 2, Jutila et al. discloses a plurality of light emitting units along the outer peripheral edge of the roof part (Figs. 1-2 and 6-7).
Regarding claim 3, Jutila et al. discloses wherein the Sight emitting unit, having a strip shape extends along the outer peripheral edge of the roof part (Figs, 1-2 and 6-7),
Concerning claim 4, Jutila et al., discloses wherein in a side view of the vehicle, at least a part, of an upper edge of the vehicle is formed by the Sight emitting unit (Figs 1-2 and 6-7),
Regarding claim 7, Jutila et al. discloses wherein in a top view of the vehicle, the light source unit is provided on the center side of the roof part with respect to the light emitting unit (Fig, 4), wherein a light guide member is provided between the light source unit and the light emitting unit (404, 406), and wherein the light guide member guides the light emitted from the light source unit to the light emitting unit (compare Fig. 4 at 404, 406; Fig. 8 at 612, Fig. 10 at 806).
Concerning claim 8, Jutila et al. discloses wherein the light emitting unit is configured to emit light downward (Fig. 11),
Regarding claim 10, Jutila et al. fails to disclose a camera as described in the claim. Goto et al. discloses wherein at least one of a camera configured to acquire an image around the vehicle and an infrared sensor configured to acquire infrared Information around the vehicle are incorporated into the illumination device (Fig. 15, see 31),

Concerning claim 11, Jutila et al., Goto et al. and Breed fail to specifically disclose the required location of the camera. Arranging the camera or infrared sensor alternately with the light emitting unit along the output peripheral edge of the roof part constitutes an obvious variation. Since the camera is well known in the art, it would have been obvious to one of ordinary skill in the art at the time the application was filed to put the camera where described in the claim to get a better image without car parts blocking it, since rearranging parts requires only routine skill in the art. See MPEP 2144.04.
Regarding claim 21, Jutila discloses wherein the light emitting unit of the illumination device is provided above any light emitting unit of a headlamp, a brake lamp and a turn signal lamp (Figs, 1-2, 6-7).
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jutila et al. In view of Goto et al., Breed, and Clark.
Regarding claim 5, Jutila et al., Goto et al. and Breed fail to disclose the annular light. Clark discloses wherein in a top view of the vehicle, the illumination device has an annular shape bordering the outer peripheral edge of the roof part (Figs. 7-8).
It would have been obvious to one of ordinary skill In the art to use the arrangement of Clark in the apparatus Jutila et al., Goto et al. and Henry-Biabaud for better illumination all the way around the top of the car.

It would have been obvious to one of ordinary skill in the art to use the arrangement of Clark In the apparatus Jutila et al. Goto et al. and Breed to better illuminate all the way around the top of the car.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered and are persuasive. A new rejection has been made using Breed US 2008/0046150, which was necessitated by the amendments to claim 1.
The arguments regarding the prior art of record failing to teach the newly added limitations of claims 12 and 16 have been fully considered and are persuasive. Upon further search and consideration these claims are now in condition for allowance.

Allowable Subject Matter
Claims 12, 14-16, and 18-20 are allowed.
As for claim 12, the prior art fails to teach a vehicular component comprising an illumination device, wherein when, in a virtual cylindrical screen vertically provided at a position 20m away from a center of the vehicle, a front center of the vehicle is set to 0 degree, a rear center of the vehicle is set to 180 degrees, and an angle is defined so that the angle increases from the front center of the vehicle toward a driver’ seat side, 
	As for claim 16, the prior art fails to teach a vehicular component comprising an illumination device, wherein the illumination device is configured to irradiate light having a predetermined illuminance or higher onto a road surface around a vehicle in a continuous annular shape surrounding the vehicle, in a top view of the vehicle, wherein the illumination device may irradiate light at a position at least 50cm away from an outer edge of the vehicle, in a top view of the vehicle, wherein the illumination device includes a light emitter, and wherein the light emitter has a continuous annular shape surrounding the vehicle, in the top view of the vehicle. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See References Cited: Purks and Stanuch disclose relevant surrounding and/or roof mounted lighting devices.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875